635 N.W.2d 81 (2001)
John FOWLER, Jr., Respondent,
v.
CITY OF ST. PAUL, SELF-INSURED/RISK MANAGEMENT DIVISION, Relator.
No. C3-01-1237.
Supreme Court of Minnesota.
October 24, 2001.
Timothy S. Crom, Shari L. Johnson, Jardine, Logan & O'Brien, P.L.L.P., St. Paul, for relator.
Michael Steven Krug, Krug & Zuzpke, P.C., St. Paul, for respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed June 27, 2001, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
Employee is awarded $600 in attorney fees.
BY THE COURT:
/s/ Kathleen A. Blatz
Chief Justice.